DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-14 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/22 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jumi Kassim on 5/24/22.
The application has been amended as follows: 
1.	(Currently Amended) A computer implemented method of a first network access point to  provide network access for a mobile device, the mobile device associated with a second network access point by a digitally signed record in a blockchain, wherein the blockchain is accessible via  a network and includes a plurality of records validated by miner computing components, wherein the mobile device has associated a quantity of cryptocurrency by a digitally signed record in the blockchain, the method comprising:
receiving a request from the mobile device to access the network;
generating a first new record for storage in the blockchain to transfer a predetermined quantity of cryptocurrency associated with the requester mobile device to be associated with the first network access point, the first new record being validated by the miner computing components;
responsive to the validation of the first new record, notifying the second access point of the request of the mobile device to access the network; and
responsive to a validation of a second new record in the blockchain, the second new record associating the mobile device with the first access point, providing the mobile device with access to the network;
wherein the second new record is generated by the second access point in response to verification by the second access point of an entitlement of the mobile device to access the network. 

2.	(Canceled).

3.	(Canceled).

4.	(Previously Presented) The method of claim 1, wherein the second new record is validated by the miner computing components.

5.	(Previously Presented) The method of claim 1, wherein the second new record in the blockchain includes a reference to an original record for the mobile device such that the second new record supersedes the original record to associate the mobile device with the first access point.

6.	(Currently Amended) The method of claim [[2]] 1, wherein the entitlement of the mobile device is verified based on identification information for the mobile device.

7.	(Previously Presented) The method of claim 1, wherein the entitlement of the mobile device is verified based on a digital signature provided by the mobile device signed using a private key.

8.	(Previously Presented) The method of claim 1, wherein each of the first network access point and the second network access point is a wired or wireless network router.

9.	(Previously Presented) The method of claim 1, wherein at least some of the miner computing components are one or more of: network appliances; or network access points.

10.	(Previously Presented) The method of claim 1, wherein the blockchain is a distributed transactional database.

11.	(Previously Presented) The method of claim 1, wherein the miner components confirm a state of the blockchain by reaching a consensus as to the state of the blockchain based on a proof of work.

12.	(Previously Presented) The method of claim 1, wherein an insufficiency of a quantity of cryptocurrency associated with the mobile device precludes access, by the mobile device, to the network.

13.	(Currently Amended) A computer system comprising:
a processor and memory storing computer program code for a first network access point to provide network access for a mobile device, the mobile device associated with a second network access point by a digitally signed record in a blockchain, wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components, wherein the mobile device has associated a quantity of cryptocurrency by a digitally signed record in the blockchain, by:
receiving a request from the mobile device to access the network;
generating a first new record for storage in the blockchain to transfer a predetermined quantity of cryptocurrency associated with the requester mobile device to be associated with the first network access point, the first new record being validated by the miner computing components;
responsive to the validation of the first new record, notifying the second access point of the request of the mobile device to access the network; and
responsive to a validation of a second new record in the blockchain, the second new record associating the mobile device with the first access point, providing the mobile device with access to the network; 
wherein the second new record is generated by the second access point in response to verification by the second access point of an entitlement of the mobile device to access the network. 

14.	(Currently Amended) A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to provide network access for a mobile device by a first network access point, the mobile device associated with a second network access point by a digitally signed record in a blockchain, wherein the blockchain is accessible via a network and includes a plurality of records validated by miner computing components, wherein the mobile device has associated a quantity of cryptocurrency by a digitally signed record in the blockchain, by:
receiving a request from the mobile device to access the network;
generating a first new record for storage in the blockchain to transfer a predetermined quantity of cryptocurrency associated with the requester mobile device to be associated with the first network access point, the first new record being validated by the miner computing components;
responsive to the validation of the first new record, notifying the second access point of the request of the mobile device to access the network; and
responsive to a validation of a second new record in the blockchain, the second new record associating the mobile device with the first access point, providing the mobile device with access to the network;
wherein the second new record is generated by the second access point in response to verification by the second access point of an entitlement of the mobile device to access the network. 

EXAMINER’S COMMENTS
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, examiner initiated interview to propose Examiner’s Amendment, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431